DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 11/08/2021 has been considered by the examiner and made of record in the application file.

Reasons For Allowance
03.	Claims 23 – 42 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific database query plan selection taught by the Applicant.  The Examiner finds no single prior art reference teaching of receiving a database access statement comprising a target identifying parameter, parameterizing the database access statement by replacing at least one object with an object group parameter, determining a statement type of the database access statement, selecting a pre-stored execution plan group for the statement type, selecting a target execution plan from the pre-stored execution plan group, and executing the target execution plan, as recited in independent claims 23, 30, and 37.  A thorough search of the prior art reveals the primary reference Konik (US PGPub 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

November 30, 2021